IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,501-03


                      EX PARTE KEITH DEWAYNE HAYNES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1018952 IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

(family violence) and sentenced to thirty years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is actually innocent of the offense based on the recantation of the

complainant. Applicant has alleged facts that, if true, might entitle him to relief. In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. We believe that

in recantation cases such as this one, before we make the important decision of whether Applicant
                                                                                                          2

is entitled to relief, the record should be more fully developed. The trial court shall therefore conduct

a live evidentiary hearing on the matter at which, at a minimum, the complainant shall be called to

testify.

           Before the trial court holds a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

           The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that the complainant’s recantation proves he is actually innocent of the offense. The trial court

shall make specific findings addressing the complainant’s credibility and the circumstances of her

recantation. The trial court shall specifically weigh the evidence of Applicant’s guilt against the new

evidence of innocence. See Ex parte Tuley, 109 S.W.3d 388, 393 (Tex. Crim. App. 2002). The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

           This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: December 17, 2014
Do not publish